Boslaugh, J.,
concurring.
I concur in the judgment of the court but on a different ground.
Injunction is an extraordinary remedy available in the absence of an adequate remedy at law and where there is a real and imminent danger of irreparable injury. Grein v. Board of Education, 216 Neb. 158, 343 N.W.2d 718 (1984).
The purpose of an injunction is preventive, protective, and prohibitory. It will not issue against discontinued acts unless there are probable grounds.to believe there will be a resumption ■of the activity to be enjoined. Johnson v. NM Farms Bartlett, 226 Neb. 680, 414 N.W.2d 256 (1987).
The motivation for the defendant’s threatened activities, some of which were carried out, was to force a settlement of a claim he or his corporation had relating to an alleged defective copying machine that had been purchased from the plaintiff. After the action had been commenced, but before the trial on the merits in the district court, the defendant completed a settlement with the manufacturer of the copying machine.
The evidence shows that all of the threats and telephone calls which the defendant made were made before the settlement took place. As I view the record., it fails to show probable grounds to believe that the defendant will resume the activities *403which the plaintiff sought to enjoin. As in Stuthman v. Lippert, 205 Neb. 302, 287 N.W.2d 80 (1980), the alleged activities have ceased and are not likely to be resumed. For that reason, that part of the judgment of the district court granting the injunction should be reversed.
Hastings, C. J., and Grant, J., join in this concurrence.